Citation Nr: 1742181	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-30 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to VA burial benefits.


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 







INTRODUCTION

The Veteran had active duty service from December 1972 to December 1976, September 1977 to October 1979, July 2004 to October 2005, and October 2009 to December 2010, with additional reserve service.  The Veteran died in January 2012 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A Board hearing was requested and scheduled, but the appellant withdrew her hearing request by written notice in August 2016.  38 C.F.R. § 20.704(e) (2016).

The Board remanded the claims for further development in December 2016.  The matter is now back before the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of the Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a). 

At the time of the Veteran's death in January 2012, he was not service connected for any condition.  His death certificate lists his immediate cause of death as sudden cardiac death due to atherosclerotic cardiovascular disease with contributing conditions of a recent fall with rib fractures and pectus excavatum. 

The appellant contends that the Veteran had problems with his heart that were aggravated by active duty service and ultimately led to his fatal cardiac death.  The appellant indicated that the Veteran had been allowed to enlist with a pectus excavatum condition.  She also referred to a September 2000 letter from the Medical Section of the Department of Defense, which notified the Veteran that, as a result of his recent military entrance physical, he had been found medically disqualified for entry into the Armed Forces.  Specifically, the reason for his medical disqualification was due coronary heart disease with an abnormal electrocardiogram (EKG).  The appellant indicated that the Veteran was ordered to active duty in 2004, emphasizing that this had been after he was found medically unqualified for service.  The appellant further asserted that the Veteran had a stent placed in a coronary artery in 2006 and was again ordered back to active duty in 2009.  

The Veteran's Reports of Medical Examination in November 1972, March 1977, and September 1979 note his pectus excavatum congenital deformity.  A December 1972 service treatment record noted the Veteran's sunken chest and his complaints of associated pain with exercising or quick movement.

In a March 1999 private treatment record from P. L. Health Center, the Veteran was diagnosed with chest pain and angina.  He was restricted to limited activity.  As noted above, a September 2000 medical entrance physical noted coronary heart disease and an abnormal electrocardiogram (EKG).  In October 2006, the Veteran was taken to the F. S. Medical Center emergency room for chest pain.  See January 2007 VA treatment record.  An angiogram revealed a 90 percent blockage and a drug eluding stent was placed in the Veteran.  Id.  A January 2007 VA treatment record noted that the Veteran experienced occasional chest discomfort with physical activity.  It noted that a notice was prepared for the Army indicating that the Veteran should not run until further notice.  A March 2007 VA treatment record noted that the Veteran had more than a 50 year history of smoking a pack of cigarettes per day.  A July 2007 medical record indicated that the Veteran was on a permanent restriction from running and noted coronary artery disease with cardiac stent, continued atypical chest pain, and that he was currently on blood-thinning medications.  In a June 2008 VA treatment record, the Veteran voiced concerns with shortness of breath and chest discomfort with exertion since a myocardial infarction in 2006.  He noted that he had failed an Army run by one minute because his chest pressure had been bothering him.  A July 2008 VA treatment record noted that a computerized tomography (CT) scan of the Veteran's chest from S. F. Hospital had been reviewed.  The record further noted that the Veteran had begun smoking again.  An October 2008 VA treatment record noted that the Veteran requested a statement for the Army Reserve stating he could not run.  An August 2009 VA treatment record indicated that the Veteran had smoked one to three packs of cigarettes per day for 30 years and had quit in 2005.  The Veteran reported that he continued to experience chest pain and chronic palpations.  He noted that he had experienced the chest pain for many years and attributed it to his pectus excavatum condition.  A November 2009 VA treatment record noted that the Veteran's VA physician spoke with an Army doctor regarding the Veteran's deployment to Iraq.  The Army doctor stated that the Veteran needed to be off of Plavix and aspirin for deployment.  The VA physician noted that while the Veteran had completed Plavix treatment, he definitely still needed to continue taking aspirin, as he had a CT scan confirming coronary artery disease.  Finally, a March 2011 VA treatment record noted that the Veteran indicated that he had been deployed to Iraq the past year and denied any illnesses or injuries during his deployment. 

Review of the Veteran's military personnel record reveal that the Veteran failed his Army Physical Fitness Test (APFT) in September 2007 and September 2009, both tests noting deficiencies in the running portion of the test.  Subsequent evaluations in August 2009, May 2010, and August 2011 indicate that the Veteran passed each APFT.

First, the Board notes that despite the December 2016 Board remand, several pertinent documents are still absent from the Veteran's claims file.  While a formal finding stated that the Veteran's service treatment records for his periods of service in the Army Reserves were unavailable for review, service treatment records for the Veterans July 2004 to October 2005 and October 2009 to December 2010 periods of active duty service are not located in his claims file.  As these records are pertinent for the claims at hand, remand is necessary to obtain the Veteran's service treatment records from these periods of active duty.

The Board also acknowledges that the December 2016 remand instructed the RO to obtain from the appellant the necessary releases for the Veteran's private medical treatment, as well as a complete copy of his autopsy report.  The appellant failed to complete the releases and the medical records were not obtained.  The appellant is reminded that while VA has a duty to assist the appellant in the development of her claim, she has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C.A. § 5107(a) (West 2002).  The Veteran established care at the Iowa VA medical center in January 2007, but the Veteran visited private medical centers, such as the above mentioned P. L. Health Center, the S. F. Hospital, and the F. S. Medical Center, for treatment, his myocardial infarction and stent, and ultimately his last moments of medical care.  As several private medical institutions provided care to the Veteran concerning his heart conditions, remand is warranted to once again afford the appellant the opportunity to complete the medical releases necessary to obtain the Veteran's private treatment records and submit his full autopsy report.

The Board notes that VA has not obtained a medical opinion in this case.  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) (West 2015) is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Subsequently, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

With regard to the Veteran's pectus excavatum, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  A congenital condition, such as the Veteran's pectus excavatum, is a "defect" (i.e., a structural or inherent abnormality which is more or less static in nature) and such defects "are not diseases or injuries" within the meaning of 
38 U.S.C.A. §§ 1110 and 1111.  The presumption of soundness does not apply to congenital defects and service connection must be denied unless the evidence establishes that a disability due to disease or injury that was incurred in service is superimposed on the congenital defect.  SeeTerry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  Therefore, a remand for a medical opinion is warranted to determine whether there was any additional disability due to disease or injury superimposed upon the Veteran's pectus excavatum during service. 

With regard to the Veteran's coronary artery disease, as there is evidence that the Veteran was diagnosed with coronary artery disease prior to his first July 2004 deployment to Iraq, then suffered a myocardial infarction and required placement of a stent in 2006, was sent on a second deployment to Iraq in October 2009, and then suffered a sudden cardiac death, a remand for a medical opinion is warranted to determine whether the Veteran's heart condition was aggravated by any period of service. 

The Board notes that the appellant also claims that the Veteran was exposed to asbestos while on active duty and developed a nodule on his lung.  While the Veteran's autopsy indicates exposure to asbestos, the Veteran's death certificate fails to list exposure to asbestos or a disease related to asbestos exposure as directly causing or contributing to the Veteran's death.  As such, VA is unable to compensate the appellant for the Veteran's claimed asbestos exposure. 

Finally, the claim for entitlement to VA burial benefits is inextricably intertwined with the claim of service connection for the cause of the Veteran's death, such that remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available service treatment records pertaining to the Veteran's July 2004 to October 2005 and October 2009 to December 2010 periods of active duty service and associate them with the electronic claims file.  If these documents cannot be located, all reasonable attempts to reconstruct them should be made.  If the documents cannot be located or reconstructed, a formal finding to that effect should be made and placed in the claims file.

2.  Send the appellant authorization forms to complete so that the Veteran's treatment records for his heart conditions at the P. L. Health Center, the S. F. Hospital, the F. S. Medical Center, and any other private medical center may be requested.  All records and/or responses received should be associated with the electronic claims file.  All efforts to obtain the records should be fully documented.  If, after making reasonable efforts to obtain the records, the AOJ is unable to secure them, inform the appellant that she is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).

3.  Then, after steps 1 and 2 have been completed, refer the case to an appropriate specialist for review of the record and a medical opinion.  A comprehensive clinical history should be recited, to include a discussion of the Veteran's documented medical history and appellant's assertions.  

After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale to the following questions:

a)  Whether there is an additional disability due to disease or injury that was superimposed upon the Veteran's pectus excavatum defect during service.  If so, please identify the additional superimposed disability.

b)  Whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's coronary artery disease was caused or aggravated ("aggravation" means the disability increased in severity beyond its natural progression) by any period of the Veteran's active duty service.  

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

4.  The RO should ensure that the medical report requested above complies with this remand.  If a requested action is not taken or is deficient, it should be returned for correction.

5.  After the development requested above has been completed to the extent possible, the RO should readjudicate the matters on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she should be furnished a supplemental statement of the case (SSOC) and given the requisite opportunity to respond before the matters are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




